         Case 2:17-cr-00110-APG-CWH Document 121 Filed 02/26/19 Page 1 of 3



 1 NICHOLAS A. TRUTANICH
   United States Attorney
 2 Nevada Bar No. 13644
   DANIEL D. HOLLINGSWORTH
 3 Assistant United States Attorney
   Nevada Bar No. 1925
 4 501 Las Vegas Boulevard South, Suite 1100
   Las Vegas, Nevada 89101
 5 Telephone: 702-388-6336
   Email: Daniel.Hollingsworth@usdoj.gov
 6 Attorneys for the United States of America

 7

 8                             UNITED STATES DISTRICT COURT
                                    DISTRICT OF NEVADA
 9
10 UNITED STATES OF AMERICA ,                      2:17-CR-110-APG-CWH

11                Plaintiff,                       Government’s Unopposed Motion To
                                                   Extend the Time to Reply to Whitmore’s
12         v.                                      Objection (ECF No. 120) to the
                                                   Government’s Motion for Interlocutory
13 SYLVIANE DELLA WHITMORE, aka                    Sale (ECF No. 113)
   Sylviane Cordova,
14                                                 (First Request)
                Defendant.
15

16          The United States of America respectfully moves this Court for an Order extending

17 the time for the government to reply to defendants’ Objection to the Government’s Motion

18 for Interlocutory Sale (ECF No. 120). The government requests an extension of time to and

19 including March 29, 2019. This is the first request.

20          The grounds for extending the time are as follows.

21          On February 26, 2019, the undersigned counsel called Robert Draskovich, counsel

22 for defendant, who agreed to this extension of time.

23          The undersigned has a large and active case load. Undersigned has had many tightly

24 scheduled deadlines with the court for complex issues that have taken large amounts of time

25 and resources to complete. Undersigned has worked extremely hard and efficiently to meet

26 all the deadlines, but he has not had time to address the Objection.

27          The Asset Forfeiture Unit (AFU) in the United States Attorney’s Office for the

28 District of Nevada (USAO) is understaffed. AFU lacks two paralegal specialists and one full
          Case 2:17-cr-00110-APG-CWH Document 121 Filed 02/26/19 Page 2 of 3



 1   time forfeiture Assistant United States Attorney (AUSA) in Las Vegas and one AUSA in

 2   Reno, Nevada. The undersigned is currently the only forfeiture AUSA in the USAO.

 3   Between the lack of staff, the lack of forfeiture AUSAs, and the criminal forfeiture

 4   workload, the forfeiture work in the USAO has backed up significantly. The undersigned is

 5   doing the best he can under the circumstances.

 6           This Motion is not submitted solely for the purpose of delay or for any other

 7   improper purpose.

 8           This Court should grant an extension of time to, and including, March 29, 2019, for

 9   the United States to reply to defendants’ objection (ECF No. 120).

10          DATED: February 26, 2019.

11                                              NICHOLAS A. TRUTANICH
                                                United States Attorney
12
                                                /s/ Daniel D. Hollingsworth
13                                              DANIEL D. HOLLINGSWORTH
                                                Assistant United States Attorney
14

15
                                                IT IS SO ORDERED:
16

17

18                                              ______________________________      __
                                                HONORABLE      ANDREWJudge
                                                United States Magistrate  P. GORDON
19                                              UNITED STATES DISTRICT JUDGE
20                                                        February 27, 2019
                                                DATED: ________________________
21

22

23

24

25

26

27

28
                                                   2
          Case 2:17-cr-00110-APG-CWH Document 121 Filed 02/26/19 Page 3 of 3



 1                               CERTIFICATE OF SERVICE

 2         A copy of the foregoing was served upon counsel of record via Electronic Filing on

 3   February 26, 2019.

 4
                                                     /s/ Heidi L. Skillin
 5                                                   HEIDI L. SKILLIN
                                                     Asset Forfeiture Paralegal
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                 3
